ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
MILCON Construction, LLC                       ) ASBCA No. 62669
                                               )
Under Contract No. W912CN-15-C-0036            )

APPEARANCES FOR THE APPELLANT:                    Johnathan M. Bailey, Esq.
                                                  Kristin E. Zachman, Esq.
                                                   Bailey & Bailey, P.C.
                                                   San Antonio, TX

APPEARANCES FOR THE GOVERNMENT:                   Scott N. Flesch, Esq.
                                                   Army Chief Trial Attorney
                                                  Sean M. Connolly, Esq.
                                                  CPT Ethan S. Chae, JA
                                                   Trial Attorneys

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: October 28, 2020



                                               JOHN J. THRASHER
                                               Administrative Judge
                                               Chairman
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62669, Appeal of MILCON
Construction, LLC, rendered in conformance with the Board’s Charter.

      Dated: October 28, 2020


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals